In an action by a vendee to compel specific performance of a contract for the purchase and sale of real property, the vendor interposed a counterclaim which alleges impossibility of performance and asks for a declaration that the contract is null and void on that ground, upon payment to the vendee of the cost of title examination. The appeal is from so much of an order as denies appellant’s motion for summary judgment striking out the answer and dismissing the counterclaim and grants respondent’s cross motion for summary judgment dismissing the complaint and granting judgment on the counterclaim, and from the judgment entered thereon. Order and judgment, insofar as appeal is taken, unanimously affirmed, with $10 costs and disbursements. No opinion. Present-—Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ. [See post, p. 811.]